UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7082


LARRY GORDON KIRBY,

                Petitioner - Appellant,

          v.

WARDEN, Perry Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Henry M. Herlong, Jr., Senior
District Judge. (3:09-cv-02425-HMH)


Submitted:   September 30, 2010           Decided:   October 12, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Gordon Kirby, Appellant Pro Se.       Roy F. Laney, Heath
McAlvin Stewart, III, RILEY, POPE & LANEY, LLC, Columbia, South
Carolina;   Donald  John   Zelenka,  Deputy   Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry G. Kirby seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The   district    court    referred      this    case    to   a      magistrate       judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).

The   magistrate     judge      recommended      that    relief          be    denied   and

advised Kirby that failure to file specific objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The   filing        of   specific    objections          to    a    magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                               Wright v.

Collins,    766    F.2d     841,     845-46     (4th     Cir.       1985);      see     also

Thomas v. Arn, 474 U.S. 140 (1985).                  Kirby has waived appellate

review by failing to file specific objections after receiving

proper     notice.         Accordingly,         we    deny      a        certificate     of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented          in    the    materials

before   the   court      and    argument     would     not   aid        the    decisional

process.

                                                                                 DISMISSED



                                          2